 Case 5:18-cv-00315-RGK-AGR Document 124 Filed 02/09/21 Page 1 of 2 Page ID #:695



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   JARROD GORDON,                          )     NO. EDCV 18-315-RGK (AGR)
                                             )
12                        Plaintiff,         )
                                             )     ORDER ACCEPTING FINDINGS AND
13       v.                                  )     RECOMMENDATION OF UNITED
                                             )     STATES MAGISTRATE JUDGE
14   PERRIS POLICE STATION, et al.,          )
                                             )
15                        Defendants.        )
                                             )
16
              Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint, records on
17
     file, and the Report and Recommendation of the United States Magistrate Judge. No
18
     objections to the Report have been filed. The Court accepts the findings and
19
     recommendation of the Magistrate Judge.
20
              IT IS ORDERED that Defendant’s motion for judgment on the pleadings is
21
     GRANTED IN PART AND DENIED IN PART as follows:
22
              (1) Defendant’s motion for judgment on the pleadings is granted and the
23
     malicious prosecution claim is dismissed without leave to amend; and
24
              (2) Defendant’s motion for judgment on the pleadings as to the false
25
     imprisonment claim is denied.
26
27
28
 Case 5:18-cv-00315-RGK-AGR Document 124 Filed 02/09/21 Page 2 of 2 Page ID #:696



1         The action is referred back to the magistrate judge for further proceedings.
2
3
4    DATED: February 9, 2021
                                                R. GARY KLAUSNER
5                                              United States District Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
